              Case 1:19-cv-00951-NAM-ML Document 1-1 Filed 08/04/19 Page 1 of 1

                                     IPP International U.G. Declaration Exhibit A              1:19-cv-951 (NAM/ML)
                                       File Hashes for IP Address 100.4.194.125

ISP: Verizon Internet Service
Physical Location: Schenectady, NY



Hit Date UTC           File Hash                                             Title
06/10/2019 01:32:07    0389E8303B29429339E71A7BF109BC43BF208303              Fifty Shades of Kate

05/08/2019 01:27:03    483C0F08D39959A37DD3F4370563C9DAD44B8C11              Cindy Sauna Sex

01/18/2019 03:55:31    B201D16049FF6E6B30BE7D125696E176970D3C1F              SEX after WORK

01/12/2019 16:36:03    DBADB5297A88111AD4820864B7EF1F21AA822354              One Romantic Evening of Hot Sex

01/11/2019 05:11:06    BB8A65BBAE1F6002EEF27D32B1F06F71816E3F4B              In Love or Lust

12/22/2018 05:57:04    2A3640EDC219B2A6B0EDCAAEBDF511B050423CB5 Three is NOT a Crowd


Total Statutory Claims Against Defendant: 6




                                                     EXHIBIT A
NNY59
